Name: Commission Regulation (EEC) No 1975/89 of 3 July 1989 re-establishing the levying of customs duties on polymers of halogenated olefins falling within CN code 3904 originating in Mexico to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  America;  chemistry
 Date Published: nan

 No L 189/8 Official Journal of the European Communities 4. 7. 89 COMMISSION REGULATION (EEC) No 1975/89 of 3 July 1989 re-establishing the levying of customs duties on polymers of halogenated olefins falling within CN code 3904 originating in Mexico to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of polymers of halogenated olefins falling within CN code 3904 the individual ceiling was fixed at ECU 5 million ; whereas, on 18 May 1989, imports of these products into the Community originating in Mexico reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in quetion against Mexico, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 1 2 of Regulation (EEC) No 4257/88, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the indiviual ceilings in question are reached at Community level, the levying of customs duties on HAS ADOPTED THIS REGULATION : Article 1 As from 7 July 1989 , the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in Mexico : Order No CN code Description 10.0458 3904 10 00 3904 21 00 3904 22 00 Polymers of vinyl chloride or of other halogenated olefins, in primary forms  Polyvinyl chloride, not mixed with any other substances - Non plasticized  Plasticized Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988 , p. 1 .